In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-15-00113-CV
                            ________________________

                 MOHAMMED FAWWAZ SHOUKFEH, M.D., P.A.,
                 D/B/A TEXAS CARDIAC CENTER, APPELLANT

                                          V.

    JAMES G. GRATTAN AND TEXAS WORKFORCE COMMISSION, APPELLEES



                          On Appeal from the 99th District Court
                                 Lubbock County, Texas
          Trial Court No. 2014-510,479; Honorable William C. Sowder, Presiding


                                      May 7, 2015

                        ORDER OF REINSTATEMENT
                 Before CAMPBELL and HANCOCK and PIRTLE, JJ.



      By opinion and judgment dated May 1, 2015, this Court dismissed Appellant’s

appeal for failure to timely remit the required filing fee of $195. On May 5, 2015,

Appellant filed his Amended Verified Motion to Reconsider and to Reinstate the
Appeal.1 By the motion, Appellant’s counsel explains that nonpayment of the filing fee

was an inadvertent mistake and not an intentional disregard of this Court’s earlier letter

advising Appellant of the nonpayment of the required filing fee. The motion is supported

by counsel’s affidavit as well as counsel’s legal assistant’s affidavit.                 In addition,

Appellee, James Grattan, is unopposed to the motion and Appellee, Texas Workforce

Commission, has agreed to waive the ten-day response time and will not file written

opposition to the motion. Accordingly, we grant the motion and reinstate the appeal.

The appeal will proceed in due course.


       It is so ordered.


                                                               Per Curiam




       1
         On May 4, 2015, Appellant filed his original Motion to Reconsider and to Reinstate the Appeal.
Our disposition of his amended motion renders consideration of the original motion moot.

                                                  2